[Consultant Award]

INDEPENDENCE REALTY TRUST, INC.
LONG TERM INCENTIVE PLAN
STOCK APPRECIATION RIGHTS AWARD CERTIFICATE

To the Grantee Named Below:

You have been granted stock appreciation rights (“SARs”) in the common stock
(the “Common Stock”) of Independence Realty Trust, Inc. (the “Company”) under
Section 8.1 of the Independence Realty Trust, Inc. Long Term Incentive Plan (the
“Plan”). This Stock Appreciation Rights Award Certificate (the “Award
Certificate”) sets forth the aggregate number of shares under this Award and its
terms and conditions. This Award is contingent upon your acknowledgement and
acceptance of the terms and conditions as set forth in this Award Certificate
and in the Plan.

      Grant Date:  
January 31,, 2014
Number of Shares:  
[      ]
Fair Market Value per Share:  
U.S. $8.20. “Fair Market Value,” is defined as defined in the Plan.
Expiration Date:  
The fifth anniversary of the Grant Date.
Vesting:  
You are receiving this Award in your capacity as a Consultant to the Company
arising from your status as an employee of RAIT Financial Trust (“RAIT”).
Therefore, your award will vest provided that you (i) continue in your
employment with RAIT; the Company’s advisor or their respective affiliates; or
(ii) become and continue as an Employee or a Consultant of the Company through
the following: (each, a “Vesting Date”):
   
First anniversary of Grant Date 1/3 of Grant
Second anniversary of Grant Date 1/3 of Grant
Third anniversary of the Grant Date 1/3 of Grant
        .
Your SARs will vest if the Company undergoes a Change in Control (as defined in
the Plan) and your service as a Consultant is terminated within one year of such
Change in Control.
Termination of Service:  
If your employment service with RAIT; the Company’s advisor or their respective
affiliates terminates by reason of your Disability or death, then your SARs will
become fully vested and exercisable by you or your beneficiary.
If your employment service with RAIT; the Company’s advisor or their respective
affiliates terminates for any reason other than death, Disability or Change in
Control, then you shall forfeit any unvested SARS and your vested SARs will
terminate on the 30th day following the date of termination of
service. The above notwithstanding, if your employment service with RAIT; the
Company’s advisor or their respective affiliates terminates prior to full
vesting, but you continue to provide services to the Company as an Employee or
Consultant, then such termination of service shall not result in the forfeiture
of unvested SARs
Exercise:  
You may exercise this SAR only to the extent vested and only if the SAR has not
expired or terminated. SARs shall expire on the fifth anniversary of the Grant
Date. Therefore, SARs must be exercised after vesting but before the fifth
anniversary of the Grant Date. To exercise this SAR, you must follow the
procedure and submit the form attached as Exhibit A hereto. If someone else
wants to exercise this SAR after your death, that person must contact the
Company and prove to the Company’s satisfaction that he or she is entitled to do
so. Your ability to exercise the SAR may be restricted by the Company or RAIT if
required by applicable law or the rules of any securities exchange on which the
shares of the Company or RAIT’s stock is then listed.
   
 
   
The amount of the payment for each SAR exercised shall equal (i) the Fair Market
Value of the shares of Common Stock on the date of exercise, less (ii) the Fair
Market Value specified above. The SAR shall be settled in whole shares of Stock
or in cash as determined at the discretion of the Company.
As a condition to exercise, the Company and/or RAIT may require you to execute
an “Investment Representation Statement” and enter into a shareholder’s
agreement or any other agreement required by the Board or shareholders in
general, with such terms and conditions as the Company and/or RAIT may
prescribe.
Tax Liability of the
Participant and Payment of
Taxes  
You acknowledge and agree that any income or other taxes due from you with
respect to the SARs issued pursuant to this Award Certificate shall be your
responsibility. Upon exercise, you may elect to have a portion of the SAR amount
withheld in order to satisfy your tax obligations.
Transferability:  
You may not transfer or assign this SAR for any reason, other than under your
will or as required by intestate laws. Any attempted transfer or assignment
will be null and void.
Restrictions on Resale:  
By accepting this SAR, you agree not to sell any shares of Common Stock acquired
under this SAR at a time when applicable laws, Company or RAIT policies, any
stockholder agreement or other agreement to which you are a party or any or an
agreement between the Company and its underwriters, prohibit a sale.
Miscellaneous:  
As a condition of the granting of this Award, you agree, for yourself and your
legal representatives or guardians, that this Award Certificate shall be
interpreted by the Board (or a committee thereof) and that any such
interpretation of the terms of this Award Certificate and any determination made
by the Board (or a committee thereof) pursuant to this Award Certificate shall
be final, binding and conclusive. This Award Certificate and the SAR granted
hereunder shall be governed by Maryland Law.

This Award is granted under and governed by the terms and conditions of the
Plan, the provisions of which are incorporated herein by reference. Additional
provisions regarding this Award and definitions of capitalized terms used and
not defined in this Award Certificate can be found in the Plan. Any
inconsistency between this Award Certificate and the Plan shall be resolved in
favor of the Plan. The Participant hereby acknowledges receipt of a copy of the
Plan. The invalidity or unenforceability of any provisions of this Award
Certificate shall not affect the validity or enforceability of any other
provision of this Award Certificate, which shall remain in full force and
effect.

BY SIGNING BELOW AND ACCEPTING THIS STOCK APPRECIATION RIGHT AWARD, YOU AGREE TO
ALL OF THE
TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO ACKNOWLEDGE
RECEIPT OF THE PLAN.

     
INDEPENDENCE REALTY TRUST, INC. GRANTEE
 

By:      
Name: James J. Sebra
Title: Chief Financial Officer & Treasurer
       
Name:     



1

EXHIBIT A

INDEPENDENCE REALTY TRUST, INC.
LONG TERM INCENTIVE PLAN
EXERCISE AND SETTLEMENT OF VESTED SARS

Capitalized terms used herein are defined as defined in the Stock Appreciation
Rights Award Certificate (the “Award Certificate”) to which this Exhibit is
attached unless otherwise defined herein. This Exhibit sets forth the procedures
the Participant must follow to exercise the SARs granted to the Participant
pursuant to the Award Certificate.

Each SAR shall be exercisable on or after its applicable Vesting Date in
accordance with the terms of the Award Certificate and the Plan. Any such
vesting is subject to the terms and conditions of the Plan and your Award
Certificate. A SAR shall be exercised upon delivery by the Participant to RAIT’s
Human Resources department of a completed exercise election form (“Election
Form”) substantially in the form attached as Appendix A to this Exhibit
specifying the number of SARs to be exercised and the date of exercise (which
shall be prospective). The number of SARs to be exercised may not exceed the
number of vested SARs as of the date of exercise. Upon approval by the
Committee, the aggregate Value of exercised SARs shall be settled and paid to
Participant in cash, an equivalent value of shares of Common Stock or any
combination thereof as determined in the sole and exclusive discretion of the
Committee.

In the Election Form, the Participant must designate a specific Exercise Date
(MM/DD/YYYY). Such Exercise Date must be (i) during the period (the “Vested
Period”) at any time on or after the date the Vesting Date until the termination
of the vested SARs in accordance with the terms and conditions of the Plan and
the Award Certificate, (ii) prospective and (iii) no later than thirty (30) days
following submission of the Election Form. An Exercise Date is “prospective” if
it is submitted to, and accepted and approved by the Company before the
determination of the Fair Market Value on the relevant Exercise Date. You may
designate the Exercise Date that is the same date you submit the attached
Election Form provided all the conditions specified above are met. Your
designation of the Exercise Date is irrevocable and is binding upon you and once
it is accepted and approved by the Company. Settlement will be completed within
five (5) business days of the Exercise Date. Settlement will be made in cash, an
equivalent value of shares of Common Stock, or a combination of the two as
determined in the sole discretion of the Committee.

2

APPENDIX A

INDEPENDENCE REALTY TRUST, INC.
LONG TERM INCENTIVE PLAN
SARS EXERCISE ELECTION FORM

I, a participant under the Independence Realty Trust, Inc. Long Term Incentive
Plan (the “Plan”), or a person otherwise entitled to exercise the Stock
Appreciation Rights (“SARs”) thereunder, do hereby exercise the right to
settlement of the following SARs on the date of exercise (the “Exercise Date”)
identified below:

     
Exercise Date:
Number of SARs:
Date of Grant:
Date of Vesting:
       
     
     
     

(The Exercise Date must comply with the conditions set forth in the Notice of
Ability to Exercise Vested Stock Appreciation Rights relating to these SARs.) I
understand that the Company may reduce the amount paid to me as necessary to
satisfy withholding tax obligations. I further understand that the Company may
settle the exercised SARs in cash or in the equivalent value of shares of Common
Stock of the Company or a combination of the two as determined in the sole
discretion of the Compensation Committee of the Board of Trustees of the
Company.

Send a completed copy of this SAR Exercise Form to:

      Independence Realty Trust, Inc.
c/o RAIT Financial Trust

Cira Center
 
2929 Arch Street, 17th Floor
Philadelphia, PA 19104

Attn:
  Michele Rudoi

Human Resources

I understand that this election and the designation of the Exercise Date above
are irrevocable once accepted and approved by the Company.

Print Name Date

Signature

3

ACCEPTED AND APPROVED ON BEHALF OF INDEPENDENCE REALTY TRUST, INC:

By: Name & Title: Date

4